Citation Nr: 0511033	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  01-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from November 1945 to 
October 1947.  He died in August 2000.  The appellant, is the 
veteran's widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2001 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied service connection for the cause of the 
veteran's death.

In October 2001, the Board remanded the appeal to the RO for 
procurement of various VA treatment records and for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  By a March 2003 decision, the Board denied service 
connection for colon cancer for purposes of accrued benefits.  

The Board deferred consideration of the cause of death issue 
pending completion of additional evidentiary development by 
the Board pursuant to authority granted to the Board by VA 
regulations then in effect.  See 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (codified at 38 C.F.R. § 19.9(a) (2).

However, United States Court of Appeals for the Federal 
Circuit (Federal Circuit) subsequently invalidated 38 C.F.R. 
§19.9 (a) (2) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).  

Accordingly, in October 2003 the Board remanded the cause of 
death issue to the RO for initial RO review of evidence 
received pursuant to the Board's development.  Thereafter, 
the RO continued its prior denial of service connection for 
the cause of the veteran's death and returned the case to the 
Board for further review on appeal.


In the introduction to its March 2003 decision, the Board 
pointed out that in December 2000 the appellant had expressed 
disagreement with the RO's August 2000 denial of a burial 
allowance and/or a plot or internment allowance at the 
service-connected rate, maintaining that the burial allowance 
should have reflected a service-connected death.  

The issue of entitlement to a service-connected burial 
allowance and/or a plot or internment allowance had been 
neither procedurally developed nor certified for appeal, and 
the Board referred the matter to the RO for initial 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet App 398 (1995).  To date, this matter has not been 
addressed.  Accordingly, the Board refers the matter to the 
RO for appropriate action in light of the decision herein.  
Id.


FINDINGS OF FACT

1.  The veteran died in August 2000.  

2.  The official certificate of death lists because of death 
as cardiopulmonary arrest due to chronic lymphocytic leukemia 
due to acute respiratory distress syndrome due to sepsis.

3.  The veteran did not establish service connection for any 
disability during his lifetime.

4.  Many years after separation from service the veteran 
received extensive treatment for prostate cancer, colon 
cancer, and chronic lymphocytic leukemia.



5.  The competent and probative medical evidence of record 
does not establish that chronic lymphocytic leukemia was 
manifest during service or within one year after separation 
from service or that the disorder was related to exposure to 
radiation in service.

6.  The competent and probative medical evidence of record 
does not establish that prostate or colon cancer was manifest 
during service or within one year after separation from 
service or were related to exposure to radiation in service.

7.  The competent and probative medical evidence of record 
does not establish that a disability of service origin caused 
or substantially hastened the veteran's death.

8.  The competent and probative medical evidence of record 
does not demonstrate that any disability related to exposure 
to radiation in service caused or substantially hastened the 
veteran's death.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia, prostate cancer, and colon 
cancer were not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in service, 
including as secondary to radiation exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2001 rating decision, the July 
2001 Statement of the Case, and the January 2002 Supplemental 
Statement of the Case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claim.  In addition, in November 2001 and February 2004, the 
RO sent letters to the appellant that explained the expanded 
VA notification and duty to assist obligations under the 
VCAA.  The March 2004 supplemental statement of the case set 
forth the text of the VCAA regulations and of critical 
revisions of the applicable rating criteria.  

The letters advised her of the evidence needed to 
substantiate her claim and advised her that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the approximate 
dates of treatment.

The letters further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms required 
to authorize the release of private and medical records to VA 
were provided.  The letters served to put the appellant on 
notice of the applicability and effect of the VCAA and of her 
rights and responsibilities under the new law.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

Since both VCAA notification letters were sent to the 
appellant after the AOJ adjudication that led to this appeal, 
their timing does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the first notification letter was 
provided to the appellant before the transfer and 
certification of the case to the Board and the appellant was 
given ample time in which to respond.  

The second VCAA notification letter was sent while the case 
was in remand status and again, the appellant was given ample 
time to reply.  Thereafter, a supplemental statement of the 
case was issued.  The appellant's attorney has corresponded 
regularly with the RO.  The content of his letters indicate 
that he has a complete understanding of the substantive and 
procedural aspects of the case and of the criteria and 
evidence to be considered in the determination on appeal.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
appellant.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the notices furnished to date and the information 
and instructions provided in two Board remands have the 
cumulative effect of informing the appellant that she 
should submit all relevant evidence for use in 
adjudicating her appeal.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  All records relating to the veteran's 
terminal illness has been procured.  Since the case involves 
an issue relating to radiation exposure, a dosage estimate 
and medical opinions have been obtained in accordance with VA 
regulations.  The appellant has been given an opportunity to 
identify and submit (or have VA obtain) any private medical 
records that may support her claim.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurement 
efforts have not been made.

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as leukemia 
or malignant tumors disabling to a compensable degree during 
the first post service year from the date of termination of 
such service establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of 


(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; 

(b) evidence showing post-service continuity of 
symptomatology; and 

(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2004).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2004).  





Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2004), by showing that the disease or malady was 
incurred during or aggravated by service, as discussed above.  
See Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 
1994); McGuire v. West, 11 Vet. App. 274, 277 (1998).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  

The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  


In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause of death or be etiologically related to 
the cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).


A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran died in August 2000 at the age of 72.  The cause 
of death, as reported on the official certificate of death, 
was cardiopulmonary arrest.  The underlying conditions 
leading to death were identified as chronic lymphocytic 
leukemia, acute respiratory distress syndrome, and sepsis.  
No autopsy was performed.  No other significant conditions 
contributing to death but not related to the underlying cause 
of death were identified.  At the time of the veteran's 
death, service connection was not in effect for any disorder.
The veteran's service medical records contain no reference to 
complaints or findings suggestive of leukemia or any type of 
cancer.  No pertinent complaints or findings were recorded on 
examination for separation.  Defects were identified as 
"none."

In the record contains information provided by the Defense 
Threat Reduction Agency (DTRA) (formally known as Defense 
Special Weapons Agency or Defense Nuclear Agency) showing 
that the veteran was present at Operation CROSSROADS, a 
series of atmosphere tests.  A scientific dose reconstruction 
indicated that the veteran received a probable dose of 0.204 
rem gamma with an upper bound limit of 0.4 rem gamma.

In March 1996 the veteran filed an original claim for VA 
disability compensation, including claims for service 
connection for prostate cancer, colon cancer and rectal 
cancer as a result of exposure to ionizing radiation in 
service.  Service connection for these disorders was denied 
in August 1996 and an appeal was pending at the time of the 
veteran's death.

Evidence received in support of the claim included medical 
records from St. Joseph Hospital, where the veteran was 
admitted in February 1991 for treatment of prostatism.  The 
discharge diagnosis was prostatism with carcinoma of the 
prostate.  The veteran was readmitted in June 1991 with 
diagnoses of Stage D-1 carcinoma of the prostate and probable 
chronic lymphocytic leukemia.  Surgical procedures performed 
during the hospitalization included laparoscopic pelvic 
lymphadenectomy, bilateral, and bilateral scrotal 
orchiectomies.

VA medical records show that the veteran was admitted to a VA 
hospital in January 1996 for treatment of rectal cancer.  It 
was reported that a prior colonoscopy and barium enema had 
shown no cancer but that a mass had been noted on digital 
rectal examination.  An anterior posterior resection of the 
colon was performed.  The colon and rectum were removed and a 
colostomy in the left lower quadrant was performed.
In October 1999 a VA physician reviewed the veteran's file in 
response to a request for an opinion as to whether the 1996 
colon resection was a primary site or a metastasis from the 
earlier prostate cancer.  The examiner concluded that, on the 
basis of the information available in the file that, it was 
most likely that the colon cancer was primary.  As evidence 
in support of the opinion the examiner stated that the 
veteran was also found to have three adenomatous polyps at 
the time of the colon resection and that it was well-known 
that such polyps can be malignant, which is why the entire 
colon was sometimes removed.  The examiner noted that the 
veteran's PSA levels had remained normal for five years 
following removal of the cancer.  The physician also noted 
that a CT scan at the time of surgery noted no evidence of 
metastasis.

The file underwent a radiation review in March 2000 by the VA 
Undersecretary for Health.  The Undersecretary's opinion was 
that it was unlikely that the veteran's prostate or rectal 
cancers could be attributed to ionizing radiation in service.  
On the basis of this opinion and a review of the evidence in 
its entirety, the Director of VA Compensation and Pension 
Service concluded that there was no reasonable possibility 
that the veteran's prostate and rectal cancers were the 
result of exposure to ionizing radiation.

The veteran was admitted to a VA hospital in July 2004 for 
treatment of chronic lymphocytic leukemia.  He had recently 
been treated with chemotherapy.  He was given oxygen and 
treated vigorously with antibiotics for pulmonary and urinary 
tract infections.  The veteran's condition declined and he 
died during this admission.

At the request of the RO, a VA physician provided an opinion 
in March 2001 as to whether colon cancer was either a primary 
or contributory cause of death.  The examiner concluded that 
because of death was complications of chronic lymphocytic 
leukemia and that there was no documentation or reason to 
believe that the prior carcinoma of the colon was a primary 
or contributory cause of the veteran's death.


A further medical review of the case was undertaken in May 
2003 for the purpose of responding to questions posed by the 
Board.  The examiner stated that there was no evidence of 
cancer of the esophagus in any of the veteran's records.  The 
examiner expressed the opinion that the colon cancer had not 
aided or assisted in the production of death either by 
debilitation or by general impairment of health.  

The examiner concluded that the publication or general 
impairment of health secondary to colon cancer had not made 
the veteran materially less capable of resisting the effects 
of other disease or injury.  The examiner expressed the 
opinion that the death certificate documents all of the 
principal and contributory causes of death.  The examiner 
concluded that the report concluded with the following 
language:

[I]t is the opinion of this examiner that 
the veteran died of cardiopulmonary 
arrest having been under treatment for 
chronic [lymphocytic] leukemia and having 
developed acute respiratory distress 
syndrome and sepsis.  The previously 
treated colon cancer apparently had been 
completely excised with no sign at the 
time of pathologic examination of the 
resected specimen and at no later time 
showing signs of metastatic disease.  The 
colon cancer, apparently cured, did not 
aid or assist in the production of the 
veteran's death either by debilitation or 
by general impairment of health or to any 
extent which would have rendered the 
veteran materially less capable of 
resisting the effects of other diseases 
or injuries.




Analysis

The applicable laws and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for service connection 
was in effect caused or substantially contributed to death.

The underlying cause of the veteran's death as shown on the 
death certificate was chronic lymphocytic leukemia.  The 
exact day of onset of the disorder cannot be determined from 
the record, but the earliest reference to the disorder is 
found in VA medical records dated in 1996.  The record does 
not show, and the appellant does not contend, that chronic 
lymphocytic leukemia or any other form of cancer was manifest 
during service within one year after separation from service.  

Service connection for the cause of the veteran's death is 
instead sought on the basis that the veteran's death was 
related to exposure to ionizing radiation during service.  
The veteran's exposure to ionizing radiation in service is 
documented in the record by evidence showing that he 
participated in Operation CROSSROADS, which involved a series 
of nuclear tests explosions in the Bikini Islands in 1946.  
The only question to be resolved is whether this radiation 
exposure resulted in a disease that caused or contributed to 
death within the meaning of the applicable VA regulations.  

The issue of whether the veteran's death was caused or 
contributed to by exposure to ionizing radiation is medical 
in nature.  The law is well-established that where a claim 
involves issues of medical fact, medical evidence is 
required.  Grottveit v. Brown, 5 Vet App 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet App 492, 495 (1992).




As noted above, there are three methods by which service 
connection can be established for radiation exposed veterans.  
The evidence of record establishes that the veteran was a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3), in that he served on Operation CROSSROADS in 
the Bikini Islands in 1946.  

The evidence shows that he subsequently developed prostate 
and colon cancer, as well as chronic lymphocytic leukemia.  
Due to a recent change in the law, colon cancer is one of the 
types of cancer that are presumptively service-connected 
specific to radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).

The Board observes in that connection that although leukemia 
is on eof the diseases listed in 38 C.F.R. § 3.309(d), the 
type of leukemia the veteran had, chronic lymphocytic 
leukemia is specifically exempted from the provisions of 
38 C.F.R. § 3.309(d).  Thus, the requirements established for 
method (1), 38 C.F.R. § 3.309(d), are met as to colon cancer 
but not as to prostate cancer or chronic lymphocytic 
leukemia.

The veteran's prostate cancer is considered a radiogenic 
disease for the purpose of 38 C.F.R. § 3.311.  However, 
subsection (b)(2)(i) specifically excludes chronic 
lymphocytic leukemia from consideration under the provisions 
relevant to radiogenic diseases.

In accordance with procedures established by VA regulations, 
the case was referred for an opinion by the VA Under 
Secretary for Health, based on the dose estimates provided by 
the Defense Threat Reduction Agency (DTRA).

The Under Secretary concluded that it was "unlikely that the 
veteran's prostate or rectal cancer can be attributed to 
exposure to ionizing radiation in service."  Based on that 
opinion and a review of the evidence in its entirety, the 
Under Secretary for Benefits determined that there was "no 
reasonable possibility that the veteran's disabilities were 
the result of radiation exposure in service."  Thus, the 
requirements established for methods (2) under 38 C.F.R. 
§ 3.311 are not met.

Accordingly, service connection cannot be granted for 
prostate cancer as a radiogenic disease.  Since chronic 
lymphocytic leukemia is specifically excluded by statute from 
recognition as a radiation-related disease under 38 C.F.R. 
§ 3.309(d) or as a radiogenic disease under 38 C.F.R. 
§ 3.311, it does not qualify for service connection under 
either method (1) or (2).  The VA physician who reviewed the 
record in May 2003 concluded that the veteran did not have 
any form of cancer other than chronic lymphocytic leukemia 
such as to qualify for consideration under either 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311.

However, the grant of service connection for his cancer of 
the colon/rectum or of the prostate would not by itself be 
dispositive of the cause of death issue since the law 
requires that a service-connected disability be the cause of 
death or to have materially hastened death such as to 
constitute a contributory cause of death.  There is no 
medical support in the record for a conclusion that either 
disorder caused or contributed to the veteran's demise.  The 
physician who examined the record in March 2001 found 
specifically that no actual or contributory cause of death 
was shown, and the May 2003 VA opinion found that colon 
cancer had not contributed to death.  The May 2003 examiner 
noted that the findings related to the prostate cancer 
suggested a possible cure and no evidence of metastatic 
disease.  There were no subsequent records showing a 
reoccurrence of prostate cancer.

The Board finds that the VA medical opinions of record have 
substantial probative value and provide a proper basis for 
deciding the present claim.  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The appellant is nevertheless eligible to establish service 
connection under the Combee/Ramey analysis based on the 
traditional approach to service connection claims, i.e., 
adjudicating the issue of a nexus between current disability 
and service on the basis of all competent and probative 
evidence of record.  In this case, however, as previously 
noted, chronic lymphocytic leukemia was not documented until 
long after service and there is no medical evidence in the 
record that it is related to exposure to radiation in 
service.

The appellant has submitted no medical opinion of any kind in 
support of her claim.  Her stated belief that either prostate 
or colon/rectal cancer caused or contributed to the veteran's 
death and is related to radiation exposure in service does 
not provide probative evidence of a nexus to service.  The 
law is well established that although a lay person can 
provide probative eye-witness evidence of visible symptoms, 
he or she is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The CAVC has also stated that "[1] hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board." Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).

In summary, the chronic lymphocytic leukemia that is shown by 
the evidence to be the only form of leukemia the veteran had 
and to have been the only underlying cause of death is not 
shown to have been manifest until many years after service or 
to be related to service.  The disorder is specifically 
excluded from consideration under the provisions of law 
providing a presumption of service incurrence or 
consideration as a radiogenic disease.  The veteran's colon 
and rectal cancer qualifies for service connection under the 
presumption found in 38 C.F.R. §3.309 (d), but rectal cancer 
did not cause or substantially and materially contribute to 
death.  Prostate cancer is not service-connectable as a 
radiogenic disease and in any event did not cause or 
contribute to death.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in or aggravated by 
service.  When a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


